By the Court,
Norcross, C. J.:
1. Exceptions were taken to the cost bill filed in this case by counsel for appellant. The clerk has taxed the costs in accordance with the.cost bill filed. Pursuant to a rule of this court, an appeal is taken from the action of the clerk. It is contended that the cost bill was not filed in time, because not filed until after decision upon rehearing. We think this objection is without merit. (Argenti v. City of San Francisco, 16 Cal. 277; Cameron L. Co. v. Stack-Gibbs L. Co., 26 Idaho, 626, 144 Pac. 1114, 4 C. J. 641.)
2. Appeals were taken in this case from the judgment and from an order denying a motion for a new trial. (38 Nev. 552, 149 Pac. 71, 154 Pac. 73.) The only relief granted appellant was on the appeal from the judgment based on the judgment roll alone. We think appellant is not entitled to costs for the transcript on appeal from the order denying defendant’s motion for a new trial. (Rev. Laws, 5333.)
The clerk is directed to strike from the cost bill so much of the allowance made for "typewriting transcript and statement on appeal,” which is inclusive of the statement on appeal from the order denying the motion for new trial. All other items of the cost bill are allowed.